



Exhibit 10.4
LIMITED WAIVER TO OMNIBUS AGREEMENT

This Limited Waiver to Omnibus Agreement (this “Agreement”), dated
February 14, 2017 (the “Effective Date”), is by and among Noble Energy, Inc., a
Delaware corporation (“Noble”), Noble Energy Services, Inc., a Delaware
corporation (“NESI”), NBL Midstream, LLC, a Delaware limited liability company
(“NBL Midstream”), Noble Midstream Services, LLC, a Delaware limited liability
company (“OpCo”), Noble Midstream GP LLC, a Delaware limited liability company
(the “General Partner”), and Noble Midstream Partners LP, a Delaware limited
partnership (the “Partnership” and, together with Noble, NESI, NBL Midstream,
OpCo and the General Partner, the “Parties” and each a “Party”).
WHEREAS, the Parties are parties to that certain Omnibus Agreement dated as of
September 20, 2016 (the “Omnibus Agreement”);
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the Omnibus Agreement;
WHEREAS, Rosetta Resources Operating LP (“RROLP”), which is a Noble Energy Group
Member, and Blanco River DevCo LP (“Blanco”), a controlled subsidiary of the
Partnership, are parties to that certain Texas Produced Water Services
Agreement, dated effective September 1, 2016, by and between RROLP and Blanco
(the “PW Agreement”) and that certain Texas Oil Gathering Agreement, dated
effective September 1, 2016, by and between RROLP and Blanco (the “Infield Oil
Gathering Agreement”), both of which agreements establish a dedication area
within Reeves County, Texas that covers both currently held and future acquired
acreage within a specified area (the “Existing NBLX Dedication Area”);
WHEREAS, pursuant to Section 4.1(a)(ii) of the Omnibus Agreement, Noble (on
behalf of itself and each other Noble Energy Group Member) granted the
Partnership a right of first refusal for the provision of ROFR Services to any
Noble Energy Group Member on specified acreage that is ROFR Acreage (the
“ROFR”), which ROFR may be exercised by the Partnership at such time as a Noble
Energy Group Member proposes to enter into a contract with a Third Party for the
provision of ROFR Services on ROFR Acreage;
WHEREAS, RROLP proposes to enter into a set of new contracts (collectively, the
“Services Contract”) with a certain Third Party midstream services provider (the
“Proposed Provider”);
WHEREAS, the Proposed Provider currently provides RROLP low-pressure infield gas
gathering and compression services, high-pressure gas gathering services and gas
processing services pursuant to agreements that were effective prior to the
effective date of the Omnibus Agreement (the “Existing Contracts”);
WHEREAS, the Services Contract will cause the termination of all Existing
Contracts and will provide Noble (through RROLP), for a term of fifteen (15)
years (the “Term”) commencing on March 1, 2017, the following “Proposed
Services”: (a) infield gas gathering and compression services from all wells
operated by a Noble Energy Group Member that are connected to the Proposed


-1-

--------------------------------------------------------------------------------




Provider’s infield gas gathering system on or prior to the Anticipated
In-Service Date (as defined below) (such infield gas gathering services, the
“Legacy Services”); (b) high pressure gas gathering services with respect to gas
produced from acreage within the Proposed Service Acreage (as defined below),
which such high pressure gas gathering will initiate at the central gathering
facilities being designed by the Partnership in Reeves County, Texas, and
terminate at the Processing Plant (as defined below) (the “HP Gathering
Services”); and (c) gas processing services at a gas processing plant owned and
operated by Proposed Provider (together with any additional or replacement gas
processing plants utilized to fulfill the Proposed Provider’s obligations under
the Services Contract, “Processing Plant”) (the “Gas Processing Services”);
WHEREAS, each of the wells receiving the Legacy Services will be dedicated to
Proposed Provider pursuant to a wellbore dedication;
WHEREAS, all acreage owned and after acquired by RROLP or any other Noble Energy
Group Member and located within the grey boundary depicted on Exhibit A attached
hereto (the “Proposed Service Acreage”) will be dedicated to Proposed Provider
for the HP Gathering Services and the Gas Processing Services for the Term;
WHEREAS, pursuant to Section 4.1(b)(i) of the Omnibus Agreement, Noble provided
a Services Notice to the Partnership setting forth the material terms and
conditions of the Services Contract;
WHEREAS, pursuant to Section 4.1(b)(ii) of the Omnibus Agreement, the
Partnership is required to notify Noble of its determination as to the exercise
or the non-exercise of its ROFR with respect to the provision of the Proposed
Services on the Proposed Services Acreage on the terms described in the Services
Notice;
WHEREAS, pursuant to Section 4.1(b)(iii) of the Omnibus Agreement, if the
Partnership does not exercise its ROFR with respect to the Services Notice, then
the Partnership will be deemed to have waived its rights to provide the Proposed
Services on the Proposed Services Acreage;
NOW THEREFORE, for good and valuable consideration, the Parties hereby agree as
follows:
Section 1.Election and Waiver; Consideration Services Contract.
(a)    Election and Waiver. The Partnership hereby (i) elects not to exercise
its ROFR to provide the Proposed Services on the Proposed Services Acreage on
the terms described in the Services Notice and (ii) subject to Section 8, waives
any ROFR it may have or obtain after the Effective Date pursuant to Section
4.1(a) of the Omnibus Agreement solely with respect to the provision of any of
the Proposed Services on any leasehold acreage hereafter acquired by a Noble
Energy Group Member within the Proposed Services Acreage. For the avoidance of
doubt, from the Effective Date through the Rights Termination Date, the ROFR
granted by Noble (on behalf of itself and the Noble Energy Group Members) to the
Partnership pursuant to Section 4.1(a) of the Omnibus Agreement shall continue
to apply to all ROFR Acreage and all ROFR Services, subject to the limited
waiver set forth in clause (ii) of this Section 1(a).


-2-

--------------------------------------------------------------------------------




(b)    Consideration. As consideration for the Partnership’s express limited
waiver in clause (ii) of Section 1(a), Noble shall grant and deliver (or cause
to be granted and delivered) to the Partnership each of the following:
(i)    Infield Gas Gathering. On or before February 24, 2017, Noble will or will
cause appropriate Subsidiaries to execute and deliver to Blanco a gas gathering
agreement (the “Infield Gas Gathering Agreement”) (A) in a form that is mutually
acceptable to the Partnership and Noble, (B) that establishes a fee of no less
than $0.45 / Mcf for gas gathering, (C) pursuant to which Blanco will provide
gas gathering services similar to the services provided by Colorado River DevCo
LP with respect to the Wells Ranch IDP, but expressly excluding gas lift
services and (D) that sets forth a dedication area on leasehold acreage located
within the following (collectively, the “New NBLX Dedication Area”): (x) all
acreage currently held by any Noble Energy Group Member in Reeves County, Texas;
(y) all acreage (the “CWEI Acreage”) located in Reeves County, Texas that is, as
of the Effective Date, owned by Clayton Williams Energy Inc. or any of its
Subsidiaries (collectively and together with any entity surviving the merger
contemplated with Noble, “CWEI”), and (z) all acreage acquired in the future by
any Noble Energy Group Member in Reeves County, Texas.
(ii)    Oil Transportation.
(A)    In connection with the joint venture (the “NBLX JV”) with Plains All
American Pipeline, L.P. (“Plains”) that the Partnership announced on February
13, 2017, Noble and the Partnership have agreed that RROLP will dedicate to the
NBLX JV all of RROLP’s acreage within the Existing NBLX Dedication Area (the
“Initial Oil Transportation Arrangements”), with such dedication becoming
effective concurrently with the closing of the transactions required to
consummate the creation of the NBLX JV. The dedication contemplated by the
Initial Oil Transportation Arrangements excludes acreage owned by any Noble
Energy Group Member other than RROLP.
(B)    Within 30 days of request by the Partnership (and in no event later than
December 31, 2017), Noble will (or will cause the relevant Noble Energy Group
Member to) execute and deliver to the Partnership an oil transportation
agreement (the “Second Oil Transportation Agreement”) (1) in a form that is
mutually acceptable to the Partnership and Noble, (2) that establishes a fee of
no less than $0.75 / Bbl for transportation to a location that is within 85
miles of the Noble Energy Group’s core Permian position, (3) that establishes a
fee of no less than $1.00 / Bbl for transportation to a location that is within
135 miles of the Noble Energy Group’s core Permian position and (4) that
establishes the dedication area as the CWEI Acreage (or a larger area that is
mutually agreeable). Between the Effective Date and the date of execution of the
Second Oil Transportation Agreement, if any Noble Energy Group Member transports
crude oil produced from CWEI Acreage as a spot shipper on the pipeline that is
the subject of the Initial Oil Transportation Arrangements (the “JV Pipeline”),
then the Partnership will reimburse such Noble


-3-

--------------------------------------------------------------------------------




Energy Group Member (x) with respect to oil transported to Crane, Texas, for the
difference between the rate actually paid by such Noble Energy Group Member on
the JV Pipeline and $0.75 / Bbl and (y) with respect to oil transported to
Midland, Texas, for the difference between the rate actually paid by such Noble
Energy Group Member on the JV Pipeline plus the rate actually paid by such Noble
Energy Group Member on the Plains pipeline to Midland and $1.00 / Bbl.
(iii)    Infield Oil Gathering.
(A)    Within 60 days of consummating the acquisition of the CWEI Acreage, Noble
will terminate or will cause to be terminated any contract for the provision of
crude oil gathering within the New NBLX Dedication Area if (and only if) (x) the
only parties to such contract are CWEI and its Subsidiaries, (y) the effect of
such termination is that the midstream services covered by such contract shall
be dedicated (from and after the termination) to the Partnership Group and
(z) no default that cannot be waived unilaterally by the Noble Energy Group
shall result.
(B)    Within 60 days of consummating the acquisition of the CWEI Acreage, Noble
will assign or will cause the assignment from CWEI (or its applicable
Subsidiary), in its capacity as the midstream service provider, to Blanco of any
contract for the provision of crude oil gathering to a third party producer
within the New NBLX Dedication Area so long as CWEI has the right to assign
contracts to Affiliates (for purposes of clarity, if counterparty consent is
required for any such assignment, Noble will only be deemed to not have the
right to assign if it seeks such counterparty consent in good faith and is
unable (notwithstanding the exercise of commercially reasonable efforts) to
obtain it).
(C)    Within 60 days of the Effective Date, Noble will cause RROLP to execute
and deliver to Blanco an amendment to Infield Oil Gathering Agreement that (y)
amends the definition of “Dedication Area” (as defined in the Infield Oil
Gathering Agreement) to include the New NBLX Dedication Area and (z) updates
Section 16.2(b)(ii) of the Infield Oil Gathering Agreement to reflect two core
areas within the “Dedication Area”.
(iv)    Produced Water Services. Within 60 days of the Effective Date, Noble
will cause RROLP to execute and deliver to Blanco an amendment to the PW
Agreement that (y) amends the “Dedication Area” (as defined in the PW Agreement)
to include the New NBLX Dedication Area and (z) updates Section 16.2(b)(ii) of
the PW Agreement to reflect two core areas within the “Dedication Area”.
(c)    Release of Wells Prior to Partnership’s On-Line Date. The Parties
acknowledge that the New NBLX Dedication Area has a number of producing wells
and, upon acquisition of the CWEI Acreage, additional producing properties will
be located within the New NBLX Dedication Area. The Partnership is in the
process of designing and constructing a system to service the New NBLX
Dedication Area. To accommodate the unimpeded development of Noble’s producing
properties within the New NBLX Dedication Area and to allow the Partnership an
opportunity to


-4-

--------------------------------------------------------------------------------




build out to the planned development of the Noble Energy Group, the Partnership
hereby agrees that the wells listed on Exhibit B are hereby released from the PW
Agreement and the Infield Oil Gathering Agreement and shall not be included in
the dedication under the Infield Gas Gathering Agreement. The wells listed on
Exhibit B are intended to be the wells that are producing as of March 1, 2017 or
that Noble Energy Group has indicated will be producing prior to July 1, 2017
(the “Anticipated In-Service Date”) or that Noble and the Partnership have
agreed to release due to their production date occurring prior to any planned
infrastructure. The release described in this clause (c) pertains to the
particular wellbores and all production produced from such wellbores and shall
not constitute a release of any acreage. Exhibit B may be supplemented from time
to time prior to the Anticipated In-Service Date, including within 60 days of
the consummation of the acquisition of CWEI, to reflect the updated drilling
plans of the Noble Energy Group, with such updates being made in good faith to
reflect actual plans and not to undermine the dedications agreed to herein. From
time to time (and within 60 days of the applicable request) the Parties shall
execute, acknowledge, and deliver, or cause to be executed, acknowledged, and
delivered, such further documents and instruments, and take such other and
further actions, as may be reasonably requested by the Noble or the Partnership
in order to effectuate the releases described in this Section 1(c).
(d)    Adjustment to Value if CWEI Transaction Not Consummated. The Parties
acknowledge that the arrangements specified herein are negotiated with the
expectation of the consummation of the acquisition of CWEI by Noble prior to
July 17, 2017 (the “Outside Date”). In the event that the acquisition of CWEI is
not consummated prior to the Outside Date, the foregoing covenants shall be
modified as follows:
(i)    The consideration described in Section 1(b)(i) shall be granted and
delivered as and when described therein, and on or prior to the Outside Date,
the applicable Noble Energy Group Members and the applicable Partnership Group
Members shall assign the agreement from Blanco to Trinity and amend the
agreement to adjust the fee to not less than $0.52 / Mcf for gas gathering, with
such fee being effective as of the first day of the month in which such
amendment is effective.
(ii)    The consideration set forth in Section 1(b)(ii)(A) and Section
1(b)(ii)(B) shall be granted and delivered as described.
(iii)    The consideration set forth in Section 1(b)(iii)(A) and Section
1(b)(iii)(B) shall not be delivered. The consideration set forth in Section
1(b)(iii)(C) shall be granted and delivered.
(iv)    The consideration set forth in Section 1(b)(iv) shall be granted and
delivered as described.
(v)    The consideration set forth in Section 1(b)(v) shall be granted and
delivered as described.


-5-

--------------------------------------------------------------------------------




Section 2.    Limitations.
(a)    The express waiver by the Partnership described in Section 1 is limited
to the extent described in Section 1 and, except as expressly set forth therein,
shall not be construed to constitute a waiver or relinquishment of any of the
agreements, terms or conditions contained in the Omnibus Agreement or any rights
or remedies of the Partnership with respect to the Omnibus Agreement. Except as
otherwise expressly provided or contemplated by this Agreement, all of the
terms, conditions and provisions of the Omnibus Agreement remain unaltered and
in full force and effect and are hereby ratified and confirmed.
(b)    The request for a waiver of the Omnibus Agreement by the Noble Energy
Group shall not be construed as agreement by the Noble Energy Group that a
waiver is required prior to the Noble Energy Group entering into other
agreements containing dedications of ROFR Acreage in the future.
(c)    Each Party reserves the right to exercise any and all rights and remedies
available to it in connection with its rights under the Omnibus Agreement,
including any breach of the ROFR.
Section 3.    Conditions to Waiver. The express waiver by the Partnership
described in Section 1 shall become effective and enforceable against the
Parties upon delivery of executed signature pages hereto.
Section 4.    Reserved.
Section 5.    Representations and Warranties of the Noble Energy Group.
(a)    Noble has been duly formed and is validly existing and in good standing
as a corporation under the laws of its jurisdiction of organization with all
requisite corporate power and authority to own, lease or otherwise hold and
operate its properties and assets and to carry on its business as presently
conducted, except where the failure to have such power and authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on its ability to perform its obligations under this Agreement.
(b)    Noble (i) has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and (ii) has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement.
(c)    This Agreement has been duly and validly executed and delivered by Noble
and, assuming this Agreement has been duly and validly authorized, executed and
delivered by the Partnership, constitutes a legal, valid and binding obligation
of Noble, enforceable against each Noble Energy Group Member in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws
relating to or affecting the enforcement of creditors’ rights in general and by
general principles of equity.


-6-

--------------------------------------------------------------------------------




(d)    The execution, delivery and performance of this Agreement by Noble will
not (i) conflict with or violate any provision of its organizational documents,
(ii) constitute, with or without notice or the passage of time or both, a
material violation, a material breach or default, create a material lien,
conflict in any material respect with, or require any material consent or
approval, or give rise to any material right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation, preemption, right
of first refusal (or similar right to purchase) or acceleration under any
material indenture, mortgage, chattel mortgage, deed of trust, lease,
conditional sales contract, loan or credit arrangement to which Noble is a
party, or (iii) contravene, in any material respect, any material law.
(e)    The execution, delivery and performance of this Agreement by Noble does
not require any material consent, approval, exemption, waiver, clearance,
authorization, filing, registration or notification, of or to any Governmental
Authority or other Person, except as has already been obtained, made or waived.
(f)    Noble represents and warrants that the Services Contract (i) is
materially consistent in all respects with the terms contemplated in the
Services Notice; (ii) contains a final and binding definitive termination of all
the Existing Agreements that Noble Energy Group Members had in place with
Proposed Provider prior to the Services Contract; and (iii) contains an express
acknowledgment by Proposed Provider that Noble (for itself and for each Noble
Energy Group Member) has a pre-existing dedication to the provision by Blanco of
infield gas gathering services of all natural gas owned or controlled by any
Noble Energy Group Member and produced from wells operated on any leasehold
acreage located within the Proposed Services Acreage.
Section 6.    Representations and Warranties of the Partnership.
(a)    The Partnership has been duly formed and is validly existing and in good
standing as a limited partnership under the laws of the State of Delaware with
all requisite limited partnership power and authority to own, lease or otherwise
hold and operate its properties and assets and to carry on its business as
presently conducted, except where the failure to have such power and authority
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on its ability to perform its obligations under this
Agreement.
(b)    The Partnership (i) has all requisite limited partnership power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, (ii) has taken all necessary limited partnership action to authorize
the execution, delivery and performance of this Agreement and (iii) has the
authority and capacity to bind itself and each of its Subsidiaries.
(c)    This Agreement has been duly and validly executed and delivered by the
Partnership and, assuming this Agreement has been duly and validly authorized,
executed and delivered by each applicable Noble Energy Group Member, constitutes
a legal, valid and binding obligation of the Partnership, enforceable against
the Partnership in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.


-7-

--------------------------------------------------------------------------------




(d)    The execution, delivery and performance of this Agreement by the
Partnership will not (i) conflict with or violate any provision of its
certificate of formation or limited partnership agreement, (ii) constitute, with
or without notice or the passage of time or both, a material violation, a
material breach or default, create a material lien, conflict in any material
respect with, or require any material consent or approval, or give rise to any
material right of termination, modification, cancellation, prepayment,
suspension, limitation, revocation, preemption, right of first refusal (or
similar right to purchase) or acceleration under any material indenture,
mortgage, chattel mortgage, deed of trust, lease, conditional sales contract,
loan or credit arrangement to which such Person is a party, or (iii) contravene,
in any material respect, any material Law.
(e)    The execution, delivery and performance of this Agreement by the
Partnership does not requires any material consent, approval, exemption, waiver,
clearance, authorization, filing, registration or notification, of or to any
Governmental Authority or other Person, except as has already been obtained,
made or waived.
(f)    The Partnership owns, directly or indirectly, a 25% controlling interest
in Blanco and a 100% interest in Trinity; such interests are owned, directly or
indirectly, by the Partnership, free and clear of all liens.
Section 7.    Default. If any of the consideration described in Section 1(b) is
not granted and delivered by the applicable Noble Energy Group Member or is not
delivered in a timely manner, acknowledging that time is of the essence
hereunder, then the Noble Energy Group shall be considered to be in default of
the Omnibus Agreement and the Partnership shall have the rights and remedies set
forth therein.
Section 8.    Failure to Comply with the Spirit of this Agreement.
(a)    The Partnership acknowledges that it has elected not to exercise its ROFR
on the terms set forth in the Services Notice. As stated in Section 4.2(f) of
the Omnibus Agreement, if the relevant Noble Energy Group Member and the
Proposed Provider fail to execute a binding, definitive Services Contract on or
before June 13, 2017 (the “Renewal Date”), both the Services Notice and the
election and waiver by the Partnership under Section 1 shall be void and no
longer effective, and any future proposal by any Noble Energy Group Member that
is related to the provision of any ROFR Services (including the Proposed
Services) on any ROFR Acreage within the Proposed Services Acreage must be
resubmitted to the Partnership as provided in the Omnibus Agreement.
(b)    If either (i) the Services Contract does not become effective prior to
the Renewal Date, but one or more of the documents required by Section1(b) of
this Agreement have become effective or (ii) the Services Contract is effective,
but one or more of the documents required by Section 1(b) of this Agreement (as
modified, if applicable by Section 1(e) of this Agreement) have failed to become
effective within 30 business days of applicable due date, then, in either case
the Parties shall negotiate in good faith an amendment to this Agreement or
other arrangement to preserve the relative economics negotiated hereby.
Section 9.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document and shall


-8-

--------------------------------------------------------------------------------




be construed together and shall constitute one and the same instrument. Delivery
of an executed signature page of this Agreement by facsimile transmission or in
portable document format (.pdf) or similar electronic format shall be effective
as delivery of a manually executed counterpart hereof.
Section 10.    Severability. If any provision of this Agreement shall be held
invalid or unenforceable by a Governmental Authority of competent jurisdiction,
the remainder of this Agreement shall remain in full force and effect.
Section 11.    Governing Law. The provisions of Section 6.2 of the Omnibus
Agreement are incorporated herein by reference mutatis mutandis.
Section 12.    Entire Agreement. THIS AGREEMENT AND THE OMNIBUS AGREEMENT
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
(The remainder of this page has been left blank intentionally.)




-9-

--------------------------------------------------------------------------------





EXECUTED to be effective as of the date first above written.
NOBLE ENERGY, INC.
By: /s/ Terry R. Gerhart                
Name: Terry R. Gerhart
Title:     Senior VP – Global Operations Services




NOBLE ENERGY SERVICES, INC.
By: /s/ Robert B. Marlatt                
Name: Robert B. Marlatt
Title:     President




NBL MIDSTREAM LLC
By: /s/ Charles J. Rimer                
Name: Charles J. Rimer
Title:     President




NOBLE MIDSTREAM SERVICES, LLC
By: /s/ John F. Bookout, IV                
Name: John F. Bookout, IV
Title:     Chief Financial Officer




NOBLE MIDSTREAM PARTNERS, LP
By: Noble Midstream GP LLC, its general partner
By: /s/ John F. Bookout, IV                
Name: John F. Bookout, IV
Title:     Chief Financial Officer


NOBLE MIDSTREAM GP LLC
By: /s/ John F. Bookout, IV                
Name: John F. Bookout, IV
Title:     Chief Financial Officer


Signature Page to Waiver to Omnibus Agreement



--------------------------------------------------------------------------------





EXHIBIT A




AMI









--------------------------------------------------------------------------------





EXHIBIT B




PRODUCING WELLS AS OF MARCH 1, 2017
AND WELLS THAT WILL BE PRODUCING PRIOR TO JULY 1, 2017









